Citation Nr: 9924563	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  94-32 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 
percent for a lumbar spine disability.

2.  Entitlement to a total disability rating based on 
individual unemployability, secondary to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse




ATTORNEY FOR THE BOARD

R. Acosta, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1972 to October 
1992.

The above matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) St. Petersburg, Florida, Regional 
Office (RO), dated in August and October 1994.

A Travel Board Hearing (TBH) was held on September 19, 1996, 
in St. Petersburg, Florida, before Lawrence M. Sullivan, who 
is a Member of the Board's Section deciding this appeal and 
was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West 1991).  A transcript 
of the hearing is of record.

In April 1997, the Board remanded the two above claims for 
increased ratings for additional development.  The 
development pertaining to the claim for an increased rating 
for the service-connected lumbar spine disability was fully 
accomplished and the claim is now ready for its review on 
appeal by the Board.  Unfortunately, the development 
pertaining to the issue of entitlement to a total rating 
based on individual unemployability due to service-connected 
disabilities was only partially accomplished, which leaves 
the Board with no other recourse but to regrettably remand 
that issue once again.  Accordingly, the individual 
unemployability issue will only be addressed in the remand 
portion of the present decision/remand.




FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appeal of the claim for an increased rating for the 
service-connected lumbar spine disability has been obtained 
and developed by the agency of original jurisdiction.

2.  It has not been objectively shown that the service-
connected lumbar spine disability is currently manifested by 
any type of ankylosis of the lumbar spine (to include 
complete bony fixation), residuals of a fractured vertebra, 
severe limitation of motion of the lumbar spine or severe 
lumbosacral strain.

3.  It has not been objectively shown that the service-
connected lumbar spine disability is currently manifested by 
a pronounced intervertebral disc syndrome, with the 
additional symptomatology required for a 60 percent rating, 
or by an intervertebral disc syndrome that is both recurring 
and severe in nature.


CONCLUSION OF LAW

The schedular criteria for a disability evaluation in excess 
of 20 percent for the service-connected lumbar spine 
disability have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Part 4, Diagnostic Codes 5285, 5286, 5289, 5292, 5293, 5295 
(1998).


REASONS AND BASES FOR THE FINDINGS AND CONCLUSION

Initially, the Board finds that, in accordance with 
38 U.S.C.A. § 5107(a) (West 1991), and Murphy v. Derwinski, 1 
Vet. App. 78 (1990), the veteran has presented a well-
grounded claim for an increased rating for the service-
connected lumbar spine disability.  The facts relevant to 
this appeal have been properly developed and VA's obligation 
to assist the veteran in the development of this claim (not 
to be construed, however, as shifting from the claimant to VA 
the responsibility to produce necessary evidence, per 
38 C.F.R. § 3.159(a) (1998)), has been satisfied.  Id.

The applicable laws and regulations:

Disability evaluations are based upon the average impairment 
of earning capacity as determined by VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1, Part 4 (1998) (Schedule).  Separate rating codes 
identify the various disabilities.  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded  history.  
38 C.F.R. § 4.2 (1998).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (1998).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
38 C.F.R. § 4.40 (1998); see, also, DeLuca v. Brown, 8 Vet. 
App. 202, 205-206 (1995).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to abnormal 
movement (due to a variety of reasons, to include ankylosis, 
contracted scars, flail joints, etc.), weakened movement, 
excess fatigability, incoordination, impaired ability to 
execute skilled movements smoothly, pain on movement, 
swelling, deformity, atrophy of disuse, as well as 
instability of station, disturbance of locomotion and 
interference with sitting, standing and weight-bearing.  
38 C.F.R. § 4.45 (1998).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Regarding service-connected lumbar spine disabilities, the 
Board notes that the Schedule provides for a 10 percent 
rating, which was the rating that was in effect in the 
present case when the Board remanded this issue in April 
1997, when there is evidence of slight limitation of the 
motion of the lumbar spine (Diagnostic Code 5292); mild 
intervertebral disc syndrome (Diagnostic Code 5293); or 
lumbosacral strain, with characteristic pain on motion 
(Diagnostic Code 5295).  38 C.F.R. § 4.71a, Part 4, 
Diagnostic Codes 5292, 5293, 5295 (1998).

The currently-assigned 20 percent rating, which was granted 
by the RO in the present case in an August 1998 rating 
decision, is warranted when there is evidence of moderate 
limitation of the motion of the lumbar spine (Diagnostic Code 
5292); moderate intervertebral disc syndrome, with recurring 
attacks (Diagnostic Code 5293); or lumbosacral strain, with 
muscle spasm on extreme forward bending and loss of lateral 
spine motion, unilateral, in the standing position 
(Diagnostic Code 5295).  38 C.F.R. § 4.71a, Part 4, 
Diagnostic Codes 5292, 5293, 5295 (1998).

The Schedule provides for a 40 percent rating when there is 
evidence of favorable ankylosis of the lumbar spine 
(Diagnostic Code 5289); severe limitation of the motion of 
the lumbar spine (Diagnostic Code 5292); severe 
intervertebral disc syndrome, with recurring attacks and only 
intermittent relief (Diagnostic Code 5293); or severe 
lumbosacral strain, with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteo-arthritic changes or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion (Diagnostic Code 5295).  
38 C.F.R. § 4.71a, Part 4, Diagnostic Codes 5289, 5292, 5293, 
5295 (1998).

A 50 percent rating is also warranted when there is evidence 
of unfavorable ankylosis of the lumbar spine (Diagnostic Code 
5289), while a 60 percent rating is warranted for the 
residuals of a fractured vertebra, without cord involvement 
but with abnormal mobility requiring neck brace (jury mast) 
(Diagnostic Code 5285); complete bony fixation (ankylosis) of 
the spine, at a favorable angle (Diagnostic Code 5286); and 
pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief 
(Diagnostic Code 5293).  38 C.F.R. § 4.71a, Part 4, 
Diagnostic Codes 5285, 5286, 5289, 5293 (1998).

A 100 percent maximum schedular rating is warranted when 
there is evidence of the residuals of a fractured vertebra, 
with cord involvement, with the veteran being bedridden or in 
need of long leg braces (Diagnostic Code 5285); and for 
complete bony fixation (ankylosis) of the spine, at an 
unfavorable angle, with marked deformity and involvement of 
major joints (Marie-Strumpell type) or without other joint 
involvement (Bechterew type) (Diagnostic Code 5286).  
38 C.F.R. § 4.71a, Part 4, Diagnostic Codes 5285, 5286 
(1998).

Additionally, VA regulation provides for the Board's referral 
of an increased rating issue to the RO for further 
consideration of the matter on an extra-schedular basis in 
exceptional cases where the schedular evaluations are found 
to be inadequate, the governing norm in these exceptional 
cases being:  A finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular standards.  See, in this regard, 
38 C.F.R. § 3.321(b)(1) (1998).


The pertinent evidence of record:

At the outset, the Board sees it fit to point out that all 
the pertinent evidence in the record has been carefully 
reviewed, to include the testimonial evidence offered by the 
veteran and her spouse at the TBH of August 1996, as well as 
all the medical evidence descriptive of the severity of the 
service-connected lumbar spine disability at different times 
throughout the years.  However, pursuant to the above-
referenced holding by the United States Court of Veterans 
Appeals (known as the United States Court of Appeals for 
Veterans Claims since March 1999, hereinafter referred to as 
"the Court") in the case of Francisco, the Board has placed 
more emphasis on the most recently produced medical evidence 
in the record, which in the present case consists of the 
reports of a September 1997 VA spine examination, an October 
1997 VA neurological examination and an October 1997 MRI 
study of the veteran's lumbar spine, all of which were 
conducted/obtained in direct response to the Board's remand 
of April 1997.

As noted by the RO when service connection for a lumbar spine 
disability was granted in August 1994, the record shows that 
the veteran was diagnosed with a slight bulging disc at the 
L4-5 level during service, in October 1991.  This objective 
finding was thereafter confirmed after service, in June 1993, 
when it was noted in the report of a private MRI of the 
veteran's lumbar spine that there were some abnormalities at 
the L4-5 and L5-S1 levels present that "may either represent 
focal disc protrusions or tiny disc herniations."

In a decision dated in July 1995, the Social Security 
Administration (SSA) granted disability benefits to the 
veteran on account of severe refractory constipation due to 
an intestinal dysmotility disorder, hypertension and a 
"history of back injury."  The benefits were granted 
effective November 1, 1992.

At the TBH of August 1996, both the veteran and her spouse 
expressed their lay opinions to the effect that the severity 
of the service-connected lumbar spine disability, which was 
then rated as 10 percent disabling, warranted a rating 
exceeding 10 percent due to the symptoms that reportedly 
included pain that came and went, muscle spasms, limitation 
of motion and radiation of the pain down the left thigh.

According to the report of the September 1997 VA spine 
examination, the examiner's review of the medical records 
revealed that there was a history of recurrent back pain and 
muscle spasm, which seemed to be associated with a service-
connected "colon problem" (colonic dysmotility) and which 
sometimes went into the back of the left thigh.  Prolonged 
sitting and standing was said to increase the pain and the 
examiner noted that the veteran had said at the above TBH 
that she could walk for a couple of hours, that she could 
touch her toes, but felt pain when she stood back up from 
bending over, and that there were no problems with side to 
side movements.  There was a description of numbness and 
tingling sometimes in the left leg and no prior 
recommendations for surgery of the back.

The above report of medical examination also reveals that, on 
examination, the veteran moved somewhat slowly about the 
room, but no definite limp was noted.  She was able to stand 
erect and no evidence of paravertebral muscle spasm was 
noted.  She had rather generalized tenderness to palpation 
over the lower back region, particularly on the left.  On 
range of motion testing, she demonstrated 65 degrees of 
flexion, with pain on extremes of motion, and 35 degrees of 
extension, with pain on motion.  Right lateral bending was to 
35 degrees.  Left lateral bending was to 25 degrees, with 
pain on motion.  Right lateral rotation was 35 degrees, with 
pain on extremes of motion, and there were 30 degrees of left 
lateral rotation, with pain on extremes of motion.  Sitting 
straight leg raising examination was positive on the left for 
back and left leg pain.  The veteran was able to perform a 
satisfactory heel and toe walk while holding on to the 
examiner's arm for support.  She was also able to slowly 
squat and arise again while holding on to the examination 
table for support.  Reflexes were intact in the lower 
extremities, there was generalized decreased sensation to 
pinprick in a non-dermatomal pattern over both lower 
extremities and she had palpable dorsalis pedis pulses in 
both feet.

The examiner also indicated, in the above report, that X-rays 
had not been obtained but that he was going to order an MRI 
scan due to her history, the nature of her complaints and her 
contention that her condition had significantly worsened.  He 
also said that he was going to request that the veteran be 
seen by a neurologist to obtain an EMG and nerve conduction 
velocity studies related to the complaints of generalized 
numbness in a stocking glove-type pattern over both lower 
extremities. 

In the above report, the subscribing VA physician also 
expressly answered the questions posed by the Board in its 
remand of April 1997 by indicating that the extension and 
rotation to the right were both normal, that the limitation 
of the flexion was mild to moderate, that the limitation of 
lateral bending to the right was slight, that the limitation 
of lateral bending to the left was slight to mild and that 
the limitation of the rotation to the left was slight.  He 
also said that he did not think that a lumbosacral strain was 
currently manifested or that the lumbosacral spine was 
currently ankylosed.  Further, he said that, in his opinion, 
an intervertebral disc syndrome was currently manifested 
"and this is considered to be recurrent with attacks ranging 
from mild to severe."  He also included an addendum, which 
he dated in November 1997, in which he reported the 
impression that was included in the report of the MRI that he 
ordered and was conducted in October 1997, to which further 
reference is being made later in this section.

According to the report of the VA neurological examination 
that was requested by the above VA physician, which was 
conducted in October 1997, the veteran complained of left 
lumbar paraspinal pain that radiated through the buttock and 
into the left lower extremity past the knee, but did not 
reach the foot, and was aggravated by movement or even by 
weight bearing.  The veteran said that she had to sleep on 
her side or with her legs and hips flexed to get any comfort.  
She reported some decreased sensation in the posterior thigh 
but was not aware of any specific weakness.  She also 
complained of stress urinary incontinence and gave a history 
of being laxative dependent, carrying the diagnosis of 
colonic dysmotility syndrome.

On physical examination, the above report reveals that the 
veteran appeared to be in good general health.  Objectively, 
there was normal muscle bulk and tone in the lower 
extremities, deep tendon reflexes were brisk and symmetric 
and there were no pathologic reflexes.  The examiner made it 
clear that it was difficult to assess the veteran's strength, 
as the veteran did not make a full effort because she said 
that "it hurts."  This, was noted, went as far as her being 
unable to stand on her left leg alone.  When asked to lay 
supine, she would only do so if she could keep her hips and 
knees flexed.  The examiner said that he could aggravate the 
pain by rotational movements of the hip, hip flexion and 
reverse straight-leg raising, although contralateral 
straight-leg raising testing was negative.  He further 
indicated that there was no specific pattern of sensory loss 
and that he did not see any gluteal or piriformis atrophy.

In the "impression/plan" section of the above report, the 
subscribing VA neurologist stated that the veteran had 
regional low back complaints, aggravated by various 
maneuvers, but without specific findings to indicate lumbar 
radiculopathy.  He did find reports of past lumbar CT scans 
obtained in 1991 and 1993 that showed minor degenerative 
changes with some bulging disc material at L4-5, but there 
was no description in those reports of any disc herniation or 
neural foramen compression.  He, then, said that he had 
suggested an up-to-date MRI scan, "since she describes a 
progressive problem," and that the veteran should also have 
an EMG to look for denervative findings to indicate an 
underlying radiculopathy.  Finally, he said that, based on 
the present examination and prior CT reports, it was his 
opinion that the veteran's pain problem was "more consistent 
with a muscle strain syndrome than with nerve root 
entrapment," although "up-to-date studies could add 
additional information."

The report of the October 1997 MRI reveals the following 
objective findings and impression:

Axial and sagittal T1 and T2 weighted 
images were obtained.  There is a disc 
desiccation at L4-5.  There is a small 
focal posterolateral disc protrusion 
causing an impression on the sac and 
deviating the traversing nerve root 
posteriorly.  There is minimal 
encroachment on the neural foramen but no 
nerve compression is present.

The remaining discs are unremarkable in 
appearance.  No central canal or 
foraminal stenosis is present at any 
level.  Conus is intact.  Marrow signal 
intensity is normal.  No paraspinal mass 
is identified.

IMPRESSION:
Small focal posterolateral disc 
protrusion on the left at L4-5 causing 
mild deviation of the traversing left L5 
root.

In an addendum dated two weeks after the above report of the 
VA neurological examination of October 1997, the VA 
neurologist who subscribed the October 1997 report said that 
the MRI had shown the same level abnormality reported on 
prior studies, i.e., a small disc abnormality at L4-5, as 
well as some mild deviation of the left L5 root.  He then 
said that he still had trouble explaining the veteran's 
reported extensive symptoms on a minor disc or root 
abnormality but that, since there was an objective finding 
that could indicate nerve root compromise, she should have 
another opinion by a neurosurgeon.  The Board notes that such 
a second opinion was not sought in the present case but a 
remand to secure this additional data is felt to be 
unnecessary because, as explained in the following section, 
the medical evidence now of record is sufficient to conclude 
that the schedular criteria for a disability evaluation 
exceeding 20 percent have not been met in the present case.

Analysis:

As clearly shown above, a rating exceeding 20 percent is not 
warranted in the present case under Diagnostic Codes 5285, 
5286, 5289, 5292 and 5295 of the Schedule because the record 
does not show that there is any type of ankylosis of the 
lumbar spine (to include complete bony fixation) or residuals 
of a fractured vertebra, that there is severe limitation of 
the motion of the lumbar spine or that there is severe 
lumbosacral strain.

A rating exceeding 20 percent under the provisions of 
Diagnostic Code 5293 of the Schedule is not warranted either.  
While the veteran was indeed recently found to be suffering 
from an intervertebral disc syndrome, the syndrome was not 
characterized as pronounced, with the additional 
symptomatology required for a 60 percent rating, to include 
demonstrable muscle spasm and little intermittent relief.  
Instead, the VA physician who rendered such a diagnosis 
explained that the syndrome was recurrent and that the 
attacks ranged from being mild to severe in nature.  As 
explained earlier, the ratings warranted for mild, moderate 
and severe intervertebral disc syndrome are 10, 20 and 40 
percent, respectively.  It is the Board's opinion that the 
RO's August 1998 decision to award only a 20 percent rating 
based on the most recent medical evidence was appropriate and 
wise because that rating represents the RO's having chosen a 
rating that sits just between the two opposing degrees of 
severity ("mild" and "severe") that were described by the 
VA examiner.  To grant only a 10 percent rating on account of 
"mild" intervertebral disc syndrome would be unfair to the 
veteran, as not all the attacks are mild, according to the 
record, while to grant a 40 percent rating on account of 
"severe" intervertebral disc syndrome would be an action 
that is simply not supported by the medical evidence in the 
record, which does not show that all the attacks are actually 
severe in nature.

The Board is certainly aware of the veteran's 
representative's argument in his written brief presentation 
of June 1999 to the effect that the Board should apply the 
provisions of the above cited § 4.7 and assign the higher 
evaluation provided by the applicable regulation, which in 
this particular case would be 40 percent, on account of 
severe intervertebral disc syndrome, rather than the current 
20 percent rating.  The Board understands the veteran's 
representative's argument in this regard but must note that 
§ 4.7 actually mandates such action to be taken only when the 
disability picture more nearly approximates the criteria 
required for that rating, and this is not the case here.  As 
clearly shown earlier, the veteran has reported a disability 
picture that the VA specialists who have examined her have 
not been able to fully corroborate.  In this regard, the 
Board directs the reader's attention again to the report of 
the VA neurological examination of October 1997, a careful 
review of which clearly reveals the subscribing neurologist's 
skepticism as to the actual severity of the veteran's 
problems with her lower back.  Prior to the MRI that he 
ordered, he said that the veteran appeared to be in good 
health, that the deep tendon reflexes were brisk and 
symmetric, that there were no pathologic reflexes, that it 
was "difficult to assess strength," that there was no 
specific pattern of sensory loss, that, while she had 
regional back complaints aggravated by various maneuvers, 
there were no specific findings indicating lumbar 
radiculopathy and that, in his opinion, her main problem was 
more consistent with a muscle strain syndrome than with nerve 
root entrapment.  And while after the MRI of October 1997, 
the neurologist said that the veteran should have another 
opinion by a neurosurgeon, he made it very clear that he 
still had "trouble explaining her extensive symptoms" on 
the basis of the objectively found minor disc or root 
abnormality only.

Insofar as it has not been objectively demonstrated that the 
schedular criteria for disability evaluations exceeding 20 
percent have been met in the present case, the Board has no 
other recourse but to deny the appealed claim for such an 
increased rating for the service-connected lumbar spine 
disability.  A referral to the RO for further consideration 
of this claim for an increased rating on an extra-schedular 
basis under the provisions of 38 C.F.R. § 3.321(b)(1) (1998) 
is not warranted either because the Board has not found that 
the present case presents an exceptional disability picture, 
including marked interference with employment or evidence of 
frequent periods of hospitalization, which would render the 
assignment of ratings on a schedular basis inadequate and 
warrant such type of extraordinary consideration.

 
ORDER

A disability evaluation in excess of 20 percent for the 
service-connected lumbar spine disability is denied.


REMAND

The veteran contends that she has not been able to work since 
her discharge from active military duty in October 1992 due 
to the severity of the service-connected disabilities alone.  
Consequently, she believes that she is entitled to a total 
disability rating based on individual unemployability due to 
service-connected disabilities.  After a review of the 
evidentiary record, however, the Board finds that the 
additional development described in the following paragraphs 
is necessary.  

In the remand of April 1997, the RO was asked to request 
information from the veteran regarding her post-service work 
history and attempts at obtaining gainful employment, if any.  
This was done and the veteran responded by submitting a one-
page statement that she dated in May 1997, in which she 
essentially restated her prior assertions to the effect that 
she has not held a job since 1992 and clarified that she did 
have some post-high school (college) education, albeit 
limited, including "several professional military courses in 
residence which were accredited by the Community College of 
the Air Force."

The RO was also asked, in the April 1997 remand, to order a 
VA social and industrial survey, in order to ascertain the 
nature of the veteran's daily activities and obtain the 
surveyor's opinion as to the impact, if any, of the service-
connected disabilities on the veteran's ability to perform a 
substantially gainful employment.  There is no evidence in 
the record of the conduction of such a survey.

The RO was further asked, in the April 1997 remand, to 
schedule the veteran for a comprehensive VA general medical 
examination, in order to ascertain the current nature and 
status (i.e., severity) of the service-connected disabilities 
and obtain the examiner's opinion regarding their current 
impact, if any, on the veteran's ability to obtain and 
maintain a substantially gainful employment.  Unfortunately, 
only specialized VA medical examinations were conducted and 
the requested medical opinion regarding the veteran's 
industrial capabilities was not obtained.

It is evident that the issue of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities needs additional development 
and needs to be remanded at this time for such action.

Additionally, the Board notes that the veteran has claimed 
that she is entitled to be service-connected for depression, 
secondary to her "numerous health problems," and for 
Raynaud's phenomenon, or Raynaud's disease, secondary to 
"medications used to treat my [service-connected] 
hypertension."  (See, in this regard, a statement that the 
veteran submitted in December 1997, as well as a prior 
statement, to the same effect, dated in May 1997.)  These two 
claims need to be adjudicated at the RO level prior to the 
re-adjudication of the individual unemployability issue, as 
they may very well be relevant to this issue, especially if 
the RO grants service connection for either disability.

The Court has held that the duty to assist veterans in the 
development of facts pertinent to their claims under 
38 U.S.C.A. § 5107(a) (West 1991) and 38 C.F.R. § 3.103(a) 
(1998) requires that VA accomplish additional development of 
the evidence if the record currently before it is inadequate.  
This requirement is not optional, nor discretionary.  Littke 
v. Derwinski, 1 Vet. App. 90, 92 (1990).  Accordingly, the 
issue of entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities is REMANDED for the following development:

1.  The RO should inform the veteran, in 
writing, that she is free to furnish any 
additional pertinent evidence and 
argument while the appealed matter 
remains on remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  
She should also be advised, in the same 
written communication, of her obligation 
to cooperate with the development of the 
appealed claim, which includes her duty 
to report for all scheduled medical 
examinations.  She should also be 
informed that the consequences of her 
failing to report for a VA examination 
without good cause might include the 
denial of her claim for additional VA 
benefits.  See, 38 C.F.R. §§ 3.158, 3.655 
(1998).

2.  Prior to any additional development, 
the RO should adjudicate the issues of 
entitlement to service connection for 
depression and Raynaud's disease.

3.  After the above action has been 
completed, the RO should schedule the 
veteran for a comprehensive VA general 
medical examination.  Copies of all 
notifications and other communications 
sent to the veteran should be made part 
of the claims folders and, if the veteran 
fails to report for this examination 
without good cause, the RO should 
indicate so in a memorandum to the file.

The claims folders, including a copy of 
this remand, should be made available to 
the examiner prior to the examination.  
He or she should be informed of all the 
disabilities for which the veteran 
currently is service-connected and asked 
to review all the pertinent evidence in 
the record, to include an April 1994 
statement from a private 
gastroenterologist, according to whom the 
veteran's dysmotility disorder cause a 
"severe impediment in her daily routine 
so that [the veteran] is unable to 
function outside her home environment;" 
an August 1996 statement from a VA 
psychiatrist, according to whom the 
veteran "has [a] significant psychiatric 
impairment [that renders her] unable to 
maintain any employment because of the 
severity of her symptoms;" the reports 
of the various VA medical 
examinations/studies that were 
conducted/obtained in September and 
October 1997; the July 1995 SSA decision 
referred to earlier in the present 
decision/remand granting disability 
benefits to the veteran effective from 
November 1992; and a copy of the present 
decision/remand.

The examiner should then be asked to 
request, and interpret for the record, 
any additional studies or tests deemed 
necessary, conduct a comprehensive 
general medical examination of the 
veteran, and thereafter submit a 
comprehensive and legible report of 
medical examination which should include, 
at least, the following information:

A.  A statement as to whether he or 
she reviewed the claims folders, 
including a copy of this 
decision/remand, prior to the 
examination.

B.  A list containing all the 
disabilities that are currently 
manifested.

C.  The examiner's opinion as to 
whether the service-connected 
disabilities, when viewed as a 
whole, but as apart from any 
nonservice-connected disabilities as 
is feasible, render the veteran 
unable to secure or follow a 
substantially gainful occupation, as 
claimed by the veteran.

4.  The RO should then order the 
conduction of a VA social and industrial 
survey.  The surveyor must be asked to 
review the claims folders prior to the 
survey and then conduct the requested 
survey, interviewing the veteran, as well 
as other individuals such as family 
members, former co-workers and/or members 
of the community who know the veteran 
well and can attest as to her daily 
routines and activities.  The surveyor 
should then be asked to submit a legible 
report containing his or her 
findings/conclusions, including an 
opinion as to the impact, if any, that 
the service-connected disabilities alone 
produce on the veteran's ability to 
secure and follow a substantially gainful 
occupation.

5.  Following completion of all the 
foregoing, the RO should review the 
claims folders and ensure that all the 
requested development has been fully 
accomplished, that all actions in that 
regard have been fully documented in the 
record and that the reports of the 
medical examination and social and 
industrial survey requested in this 
remand have been associated with the 
files.  If any development is found to be 
incomplete, appropriate corrective action 
should be implemented at once.

6.  After the RO has verified that all 
the above development has been fully 
accomplished, the RO should then 
adjudicate the issue of entitlement to a 
total disability rating based on 
individual unemployability, due to 
service-connected disabilities, including 
consideration of the question of whether 
the benefit sought can be granted on an 
extra-schedular basis.

If, after the re-adjudication of the above issue, the benefit 
sought on appeal remains denied, the RO should provide both 
the veteran and her representative with a Supplemental 
Statement of the Case, with an appropriate period to respond.  
Thereafter, the matter should be returned to the Board, for 
its review on appeal.

The veteran hereby is advised that the purpose of this REMAND 
is to further develop the record and to afford her due 
process of law and that, consequently, no action is required 
of her at this time until she receives further notice from 
VA.  She also is hereby again reminded that she has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals








